Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 28, 2015

                                      No. 04-14-00579-CV

                                       Jay Kay BEAR Ltd,
                                            Appellant

                                                 v.

                                         Patty MARTIN,
                                             Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-11890
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        Appellants’ and Cross-Appellants’ briefs were due on December 29, 2014. This court
granted a joint first motion for extension of time to file Appellants’ and Cross-Appellants’ briefs
until January 28, 2015. On January 22, 2015, Appellants and Cross-Appellants filed a second
joint motion for another thirty-day extension of time to file their respective briefs, for a total
extension of sixty days.
        Appellants’ and Cross-Appellants’ motion is GRANTED. The respective briefs must be
filed with this court not later than February 27, 2015. See TEX. R. APP. P. 38.6(d).
         NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANTS’ BRIEF or
CROSS-APPELLANTS’ BRIEF WILL BE GRANTED. If Appellants or Cross-Appellants
fail to file their respective brief as ordered, the court may dismiss the respective appeal for want
of prosecution. See id. R. 38.8(a)(1), 42.3(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court